DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Klima on 3/9/2022.

The application has been amended as follows: 

		In the claims:
			In claim 2, line 1: “wherein the” was replaced with –wherein for each welding unit the--.
In claim 3, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 4, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 5, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 7, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.

unit the--.
In claim 9, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 10, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 11, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 12, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 13, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.
In claim 14, line 1: “wherein the” was replaced with –wherein for each welding 
unit the--.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first movement mechanism” in claims 1 and 3; “first articulated mechanism” in claim 1; “second movement mechanism” in claims 1, 12, and 14; “second articulated mechanism” in claims 1, 4, 9, 11, and 12; “first drive mechanism” in claims 1 and 2; “second drive mechanism” in claims 1, 5, 9, 11, 13, and 14; “first motion transmission member” in claim 2; and “second motion transmission member” in claims 4, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The limitation “first articulated mechanism … configured to drive” recites the generic structure “mechanism” followed by the functional language “to drive” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: articulated components of structure 15; shown in applicant’s figure 3; and equivalents thereof.
	The limitation “second movement mechanism … configured to drive” recites the generic structure “mechanism” followed by the functional language “to drive” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 16, shown in applicant’s figure 3; and equivalents thereof.
	The limitation “second articulated mechanism … configured to drive” recites the generic structure “mechanism” followed by the functional language “to drive” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: articulated components of structure 16; shown in applicant’s figure 3; and equivalents thereof
	The limitation “first drive mechanism … to drive” recites the generic structure “mechanism” followed by the functional language “to drive” without reciting sufficient structure to perform the function claimed.  This will be interpreted as:  structure 17, shown in applicant’s figure 3; and equivalents thereof.
	The limitation “second drive mechanism … to drive” recites the generic structure “mechanism” followed by the functional language “to drive” without reciting sufficient structure to perform the function claimed.  This will be interpreted as:  structure 18, shown in applicant’s figure 3; and equivalents thereof.

	The limitation “second motion transmission member … for transmitting” recites the generic structure “member” followed by the functional language “for transmitting” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 24, shown in applicant’s figures 3-4; and equivalents thereof.


Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: NINOMIYA et al. (US 2004/0106506) is considered the closest prior art of record, disclosing an element 5 that rotates on its axis, support surface, plural welding units having a horn and anvil structure, and movement and drive mechanisms.  The prior art of record does not teach or fairly suggest an apparatus having each and every limitation claimed, as construed, wherein each of the plural welding units supported by a rotary element comprises two such movement mechanisms, wherein one movement mechanism can rotatably move the welding anvil from an initial position angularly spaced from the welding tip to a final position, and the second movement mechanism can move the same welding anvil from a starting position wherein a surface of the welding tip and a surface of the anvil are in the same axis of alignment to an arrival position where the surface of the anvil and a surface of the welding tip are capable of contacting a web material interposed between the surfaces.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745